PER CURIAM: *
The Federal Public Defender appointed to represent Kelvin D. Joshua in his proceeding pursuant to 18 U.S.C. § 3582(c)(2) moved for leave to withdraw and filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Joshua has not filed a response.
During the pendency of this appeal, Joshua completed his sentence of imprisonment and began á term of supervision. The appeal is, therefore, moot. See United States v. Boston, 419 Fed.Appx. 505, 505-07, 2011 WL 1057563, at *1-2 (5th Cir.2011) (unpublished). The appeal is dismissed and counsel’s motion to withdraw is denied as unnecessary.
APPEAL DISMISSED; MOTION DENIED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.